DETAILED ACTION
The RCE Amendment filed June 13, 2022 has been entered. Claims 1-21 are pending. Claim 13 has been cancelled. Claim 21 has been added. Claims 1, 8 and 14 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US 2015/0029807).
Regarding independent claims 1, 8 and 14, Huber discloses a memory cell device comprising: 
a bit line (FIG. 4: BL) couple to a memory cell (see FIG. 4: 418, 430, 408 and 416, along with FIG. 1, SRAM); 
a complementary bit line (BLB) couple to a memory cell; 
a voltage supply line (FIG. 4: VIRTVDD) directly coupled to the memory cell (see FIG. 4); 
a first switch (FIG. 4: 446), a second switch (456 and/or 460), and a third switch (458 and/or 462), each of the second and third switches being coupled between the voltage supply line (VIRTVDD) and a respective one of the bit line and the complementary bit line (see EXMINER’S MARKUP below); and 


    PNG
    media_image1.png
    989
    1045
    media_image1.png
    Greyscale

control circuitry configured to: 
charge the voltage supply line while the voltage supply line is electrically isolated from the bit line by independently controlling opening and closing a combination of the first switch, the second switch, and the third switch (see FIGS. 4 and 6: when VIRTVDD_ENB = “L”, PRCHB0 = “H” and PRCHB1 = “H”); and 
transfer a portion of the charge from the voltage supply line to the bit line by independently controlling opening and closing a combination of the first switch, the second switch, and the third switch (see FIGS. 4 and 6: when VIRTVDD_ENB = “H”, PRCHB0 = “H” and PRCHB1 = “L”).
Further, claims 1 and 14 are device claims and include functional limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Examiner has an authority to shift the burden to applicant and require applicant to either: (1) show the prior art memory device and the claimed memory device are not substantially identical; or (2) prove, by evidence, that the prior art memory device is not capable of performing the functions claimed. see MPEP 2112.01(I).
Regarding claims 2-3, 11 and 15-17, Huber discloses wherein the control circuitry electrically isolates the voltage supply line from the bit line using an operation comprising opening the second switch between the voltage supply line and the bit line, wherein the control circuitry further configured to: recharge the voltage supply line while the voltage supply line is electrically isolated from the bit line storing the transferred portion of the charge; and access the memory cell using the recharge on the voltage supply line; and wherein the control circuitry transfers the portion of the charge from the voltage supply line to the bit line using an operation comprising closing the second switch between the voltage supply line and the bit line (see e.g., FIG. 4 and accompanying disclosure).
Regarding claim 4, Huber discloses the control circuitry recharges the voltage supply line while the voltage supply line is electrically isolated from the bit line storing the transferred portion of the charge using an operation comprising opening the second switch between the voltage supply line and the bit line and closing the first switch between the voltage supply line and a voltage source (see e.g., FIG. 4 and accompanying disclosure).
Regarding claims 5, 10 and 18, Huber discloses the memory cell comprises a bit cell (see FIG. 4 along with FIG. 1).
Regarding claims 6 and 19, Huber discloses the bit cell is fixedly coupled to the bit line and to the voltage supply line (see e.g., FIG. 4 and accompanying disclosure).
Regarding claim 12, Huber discloses charging the voltage supply line to VDD (see FIG. 4).
Regarding claim 21, Huber discloses a voltage source configured to receive a voltage, wherein the first switch (FIG. 4: 446) is directly coupled between the voltage supply line (VIRTVDD) and the voltage source (VDD).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huber (US 2015/0029807).
Regarding claims 7 and 20, Huber teaches the limitations of claims 6 and 19, respectively.
Huber does not explicitly disclose the limitations of claims 7 and 20.
However, Huber discloses memory device and it is a well-known technology to extend memory cell which fixed coupled to bit line and voltage supply line (claim 6) to memory arrays.
Further, bit cell (array) fixedly coupled to a virtual supply line (claimed the voltage supply line) is a well-known technology for a type of static random access memory for its purpose.
For support, of the above asserted facts, see for example, Wu et al. (US 2008/0137449), FIG.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used fixed virtual supply line because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
Applicant’s RCE Amendment filed 07/13/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered. Regarding independent claims 1, 8 and 14, Applicant argues that the amended claim limitation is not anticipated by Huber. However, the amended claim is read on the FIGS 4-5 of Huber. For more details, see art rejection along with EXAMINER’S MARKUP above. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825